
	
		II
		112th CONGRESS
		1st Session
		S. 331
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2011
			Mr. Barrasso (for
			 himself and Mr. Cornyn) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To ensure that military voters have the right to bring a
		  civil action under the Uniformed and Overseas Citizens Absentee Voting Act to
		  safeguard their right to vote.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military and Overseas Voters'
			 Relief Act.
		2.Private right of
			 actionSection 105 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–4) is
			 amended by striking subsection (b) and inserting the following:
			
				(b)Private Right
				of ActionA person who is aggrieved by a violation of this Act
				may bring a civil action in an appropriate district court for such declaratory
				or injunctive relief as may be necessary to carry out this Act.
				(c)Attorney’s
				FeesIn a civil action under this section, the court may allow
				the prevailing party (other than the United States) reasonable attorney’s fees,
				including litigation expenses, and costs.
				(d)Reports to
				Congress
					(1)Annual
				reportNot later than December 31 of each year, the Attorney
				General shall submit to Congress an annual report on any civil action brought
				by the Attorney General under subsection (a) during the preceding year or any
				civil action brought by a private party under subsection (b) in which the
				Attorney General intervened.
					(2)Report on
				enforcementNot later than July 1 of each year in which a general
				election for Federal office is scheduled, the Attorney General shall submit to
				Congress a report on the number of attorneys and other staff within the
				Department of Justice assigned to enforce the Uniformed and Overseas Citizen
				Absentee Voting Act, as well as the Attorney General’s plan to detect
				noncompliance by State and local election officials with the requirements of
				the
				law.
					.
		
